DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to providing a plurality of rear glass substrates, each respective rear glass substrate joined via a respective perimeter seal, attaching back plates at a rear of respective rear glass substrates, and fixturing one of the back plates at a finishing tool after cutting the front glass sheet at the front glass substrate portions to form a plurality of front glass substrates having the respective rear glass substrates joined therewith. 

The closest prior art of reference, Habibi (U.S. Publication No. 2015/0140146), discloses a process for manufacturing variable reflectance electro-chromic mirror elements, including a front substrate having two surfaces, wherein the second surface of the front substrate has a transparent electrically conductive coating disposed thereat, a rear substrate having third and fourth surfaces, wherein the third surface has a conductive coating disposed thereat, and a perimeter seal disposed between the two substrates creating a cavity therebetween, which is filled with an electrochromic medium. Additionally, Habibi discloses that the construction of these mirror elements can take place either as cut substrates, or full glass sheets. However, Habibi does not disclose a plurality of rear substrates, each of which having their own cavity and perimeter seal, and instead only teaches two total substrates forming one cavity, and does not expressly disclose that, after forming the substrates together as a sheet, and cutting the sheet, further attaching a back plate to the rearmost substrates at a finishing tool, and then processing the cut edges to provide a finished perimeter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Habibi – U.S. Publication No. 2021/0146840
Tonar et al. – U.S. Publication No. 2006/0007550
De Wind et al. – U.S. Publication No. 2020/0269760

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488